Per Curiam
Order.
The Court having considered the Application for an Ex Parte Injunction, Interlocutory Injunction and Permanent Injunction filed July 14, 1975, the Answer thereto, the Order of the Circuit Court No. 2 of Baltimore City dated July 14, 1975, enjoining the Board of School Commissioners from in any way removing the Respondent from the position of Superintendent of Public Instruction in Baltimore City, the briefs and arguments of counsel, and the Court having heretofore concluded by its per curiam order dated June 27, 1975, that the Circuit Court No. 2 of Baltimore City was without jurisdiction to enjoin the Board from conducting a scheduled hearing under Article VII, Sec. 58 (b) of the Baltimore City Charter to determine whether the Superintendent of Public Instruction should be removed from office, and the Court by its per curiam order dated June 27, 1975, having vacated the orders of the Circuit Court No. 2 of Baltimore City dated June 19, 1975 and June 20, 1975, in their entirety, and the Court having remanded the case with instructions that no further action in any way interfering with the holding of said hearing be taken prior to the completion thereof, and the Court being of the view that a determination by the Board, whether to remove or not to remove the Superintendent of Public Instruction from his position, together with the implementation by the Board of *562any determination it might make in the event of the Superintendent’s removal, constitutes an integral part of the administrative process within the contemplation of Article VII, Sec. 58 (b) of the Baltimore City Charter, and the Court being of the opinion that in the event of the Respondent’s removal by the Board, he may invoke appropriate judicial action to review the Board’s decision, and the court being of the further opinion that assuming arguendo that a case might be presented warranting equitable intervention in an administrative proceeding to enjoin the removal of a public official from office prior to dismissal, the Bill of Complaint and Application filed in these proceedings does not present such a case, it is this 16th day of July, 1975
ORDERED, by the Court of Appeals of Maryland, that the Order of the Circuit Court No. 2 of Baltimore City dated July 14, 1975, enjoining the Board of School Commissioners from removing the Respondent from the position of Superintendent of Public Instruction in Baltimore City, is hereby vacated in its entirety and the case is remanded to the Circuit Court No. 2 of Baltimore City with instructions to forthwith enter an order dismissing the Bill of Complaint for an Injunction filed on June 19, 1975; and it is further
ORDERED that the mandate issue forthwith.